Case 1:17-cv-03473-JGK Document 271 Filed 07/01/21 Page i of 2

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT

ELECTRONICALLY FILED
Heidi L. Keefe DOC #: — Via ECF
T: +7 650 843 5001 DATE FILED: 07/22/22) ff
hkeefe@cooley.com

 

 

p. aplcc ater 4 Ee?

July 1, 2021 Thy unrAnacli7 dt “tf

The Honorable John G. Koelt! Voce beret a Ow

United States District Judge

Daniel Patrick Moynihan U.S. Courthouse SAL ewriiao Lite, (QEeE Weg

Courtroom 12B
500 Pearl Street oO Le Ex lacheb bass ebbuk inter. [ete Le,

New York, New York 10007-1312 Neck

Re: Mirror Worlds Technologies, LLC v. atin tee Inc. ;
Civil Action No, 1:17-cv-03473 (JGK) (3 & a

Dear Judge Koeltl: he hikafys ‘ DL.

We represent Defendant Facebook, Inc. ("Facebook") in this litigation. We write to request
permission to file certain of the materials related to Facebook's Opposition to Plaintiff's Motion to
Strike Portions of the Expert Report of Christopher J. Bokhart (D.1. 247) (“Motion to Strike”) under
seal. The materiais Facebook seeks to file under seal contain confidential and proprietary
information related to Facebook's products and services, and should be sealed for the particular
reasons set forth below.

  

7

Pursuant to Your Honor’s individual practices, the parties have met and conferred regarding their
respective requests to file certain materials under seal, and have endeavored to narrow their
requests as much as possible.

The redacted portions of Facebook's Memorandum in Opposition to Plaintiff's Motion to Strike
contain highly sensitive information about confidential patent license and purchase agreements
entered into by Facebook, including the identities of counterparties to those agreements. The
underlying agreements were designated “Highly Confidential — Attorney’s Eyes Only” under the
Protective Order. Such information, if made public, would cause Facebook commercial and
competitive harm by revealing to Facebook’s competitors sensitive and proprietary information
about Facebook's business and licensing practices. Therefore, Facebook respectfully requests
that the unredacted version of Facebook’s Memorandum, Docket No., remain under seal.

Exhibit 1 to the Declaration of Phil Morton is an excerpt of Defendant Facebook, Inc.’s Third
Supplemental Responses and Objections to Plaintiff Mirror Worlds Technologies, LLC’s Second
Set of Interrogatories (Nos. 9-16), dated October 30, 2020. This excerpt, which was designated
“Highly Confidential — Attorneys’ Eyes Only,” refiects highly sensitive information about
confidential patent license and purchase agreements entered into by Facebook, and would cause
Facebook commercial and competitive harm if made public. Facebook respectfully requests that
this exhibit remain sealed in its entirety.

Cooley LLP 3175 Hanover Street Palo Alto, CA 94304-1136
t: +1 650 843 5000 f: +1 650 849 7400 cooley.cam

 
Case 1:17-cv-03473-JGK Document 271 Filed 07/01/21 Page 2 of 2

The Honorable John G. Koeltl
July 1, 2021
Page Two

  

Exhibit 2 to the Declaration of Phil Morton is Defendant Facebook, Inc.'s Third Supplemental
Responses and Objections to Plaintiff Mirror Worlds Technologies, LLC’s First Set of
Interrogatories (Nos. 1-8), dated October 30, 2020. This excerpt, which was designated “Highly
Confidential — Attorneys’ Eyes Only,” reflects highly sensitive information about Facebook's
business practices, including practices relating to licensing, and would cause Facebook
commercial and competitive harm if made public. Facebook respectfully requests that this exhibit
remain sealed in its entirety.

_ Exhibit 4 to the Declaration of Phil Morton is an excerpt of the Expert Report of Plaintiff Mirror
Worlds, LLC's Damages Expert, Jim W. Bergman. This exhibit, which was designated “Highly
Confidential - Attorneys’ Eyes Only,” contains discussion of Facebook's confidential business
information, including citation to confidential internal Facebook documents and deposition
testimony. Such information, if made public, would cause Facebook commercial and competitive
harm by revealing to Facebook’s competitors sensitive and proprietary information about
Facebook's products and business practices. Therefore, Facebook respectfully requests leave to
file this exhibit under seal in its entirety.

Exhibit 5 to the Declaration of Phil Morton is an excerpt of the Rebuttal Expert Report of
Facebook, Inc.'s damages expert, Christopher J. Bokhart. This exhibit contains discussion of
confidential and proprietary business and technical information, including citation to confidential
internal Facebook documents and deposition testimony. This Exhibit, which has been designated
“Highly Confidential — Attorneys’ Eyes Only - Patent Prosecution Bar,” further contains sensitive
and confidential information related to Facebook's business practices and licensing practices.
Such information, if made public, would cause Facebook commercial and competitive harm by
revealing to Facebook’s competitors sensitive and proprietary information about Facebook’s
products and business practices. Therefore, Facebook respectfully requests leave to file this
exhibit under seal in its entirety.

For the foregoing reasons, Facebook respectfully submits that filing under seal is warranted as to
the items described herein.

Respectfully submitted,

/s/ Heidi L. Keefe

cc: All Counsel! of Record via ECF

Cooley LLP 3175 Hanover Street Palo Alto, CA 94304-1130
ti +4 650 843 5000 f: +1 650 849 7400 cooley.com

 
